DISMISS; and Opinion Filed January 24, 2014.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01344-CV

             IN THE INTEREST OF T.S., R.S., L.S., S.S., AND R.S., CHILDREN

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-54296-2013

                                MEMORANDUM OPINION
                           Before Justices Francis, Lang-Miers, and Lewis
                                     Opinion by Justice Francis
        Appeal is brought from this order in a suit affecting the parent/child relationship. In a

letter dated December 11, 2013, the Court questioned its jurisdiction absent an appealable order.

We instructed appellant to file a letter brief by January 3, 2014 addressing our jurisdictional

concern. We cautioned appellant that failure to file a jurisdictional brief by the requested date

may result in dismissal of the appeal without further notice. As of today’s date, appellant has not

filed a jurisdictional brief.

        In his notice of appeal, appellant states he is appealing the ruling from the hearing held

on September 24, 2013. On that date, the trial court conducted a hearing on appellee’s motion

for temporary orders. The trial court signed temporary orders on September 25, 2013. Section

105.001 of the Texas Family Code expressly precludes an interlocutory appeal from temporary

orders in a suit affecting the parent/child relationship. See TEX. FAM. CODE ANN. § 105.001(e)
(West 2008). Because temporary orders are not appealable, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE


131344F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF T.S., R.S., L.S.,               On Appeal from the 429th Judicial District
S.S., AND R.S., CHILDREN                           Court, Collin County, Texas.
                                                   Trial Court Cause No. 429-54296-2013.
No. 05-13-01344-CV                                 Opinion delivered by Justice Francis.
                                                   Justices Lang-Miers and Lewis,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Zimra Smith, recover her costs of this appeal from
appellant, Rodell Theodore Smith.


Judgment entered this 24th day of January, 2014.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–